50 F.3d 12
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Kim M. MARK, Appellant,v.C/O DAVIS;  C/O Delgado;  Robert Umthum;  Unknown/UnnamedDefendants, sued as John DoeNos. 1-N;  Terry Mapes;  Unknown/ Unnamed Defendants, Suedas Sanders;  John Henry;  John Emmett, Appellees.
No. 94-3173SI.
United States Court of Appeals,Eighth Circuit.
Submitted:  Mar. 15, 1995.Filed:  Mar. 23, 1995.

Before McMILLIAN, FAGG, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Kim M. Mark, an Iowa inmate, appeals the district court's dismissal with prejudice after a bench trial of Mark's 42 U.S.C. Sec. 1983 action.  Having brought a civil rights case against the prison officials who removed a rosary from his cell, Mark must show a sincerely held religious belief in the confiscated religious property to establish a violation of his constitutional right to free exercise of religion.  Following trial, the district court found that Mark failed to prove "the rosary removed from [his cell] had religious significance and was important to him in his practice of a sincerely held religious belief."  Having carefully reviewed the record and the parties' briefs, we are satisfied that no error of law appears and the district court's findings are not clearly erroneous.  Accordingly, we affirm.  See 8th Cir.  R. 47B.